Exhibit 10.6

EMPLOYMENT/RETIREMENT BENEFITS AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of the 19th day of December,
2000, by and between POST, BUCKLEY, SCHUH & JERNIGAN, INC., THE PBSJ
CORPORATION, Florida corporations with principal offices in Miami, Florida
(together hereinafter referred to as the “Corporation”), and WILLIAM W.
RANDOLPH, 26 Hunting Lodge Drive, Miami Springs, Florida 33166 (hereinafter
referred to as the “Employee”).

WHEREAS, the Corporation is engaged in the business of rendering engineering
services as well as allied professional services; and

WHEREAS, the Employee has been employed continuously by the Corporation since
August 14, 1967, has served as an officer and director for many years and has
been instrumental in the development, expansion and success of the business of
the Corporation; and

WHEREAS, the Corporation and the Employee desire to replace that certain
employment/retirement benefits agreement between the Corporation and the
Employee, dated February 15,1999, with this Agreement; and

WHEREAS, the Corporation desires to provide to the Employee the additional
benefits specified in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1. Employment.

The employment of the Employee shall terminate on January 2, 2001.

 

1



--------------------------------------------------------------------------------

2. Retirement Term and Compensation.

The Retirement Term shall commence on January 2, 2001 and continue for fifteen
(15) years until January 2, 2016. During the retirement term, the Corporation
shall compensate the Employee at the rate of Twenty-five Thousand Dollars
($25,000.00) per annum, paid monthly at the beginning of each month. This sum
shall be adjusted by the lesser of the CPI or three per cent (3%) each
January 1st, commencing on January 1, 2000. There shall be no compensation for
time spent during the first forty-five (45) days of work authorized by the
Corporation each year during the Years 2001 and 2002 or to attend Board
meetings.

In the event of the death or disability of the Employee during the Retirement
Term, the Corporation shall pay the Employee’s wife, or to her beneficiaries,
the sum of Twenty-five thousand ($25,000.00) per annum, paid monthly, for the
remainder of the Term through December 31, 2015. This sum shall be adjusted by
the lesser of the CPI or three per cent (3%) each January 1st, commencing on
January 1, 2000.

3. Expenses During Retirement Term

The Corporation shall reimburse the Employee for all reasonable expenses
incurred by him during the fifteen (15) year retirement term.

Reasonable expenses shall include but are not limited to those items currently
provided to the Employee, in accordance with policies of the Corporation:

 

  (a) Cellular Telephone (one) and Service charges.

 

2



--------------------------------------------------------------------------------

  (b) State-of-the-Art Computer (new unit every three years).

 

  (c) Internet Access Charges (including related telephone service).

 

  (d) Professional/Financial Newspapers and Magazines.

 

  (e) Airline Club Membership (one).

 

  (f) Inclusion as American Airlines Platinum Tier member (or equivalent at
another airline).

 

  (g) Budget Rental Car Optimum level (or equivalent at another company).

 

  (h) Annual Tax Return Preparation.

 

  (i) Annual Physical Exam.

 

  (j) Use of Breckenridge Condominium for two weeks per year including one week
during ski season.

Throughout the 15-year term of the Employee’s Agreement, as amended, and at the
sole option of the Employee, he may substitute expenses listed under items 3
(k), (l), (m) and (n) enumerated below in lieu of direct cash remuneration.

 

  (k) Automobile lease, including insurance, tag, maintenance and repairs.

 

  (l) Travel expenses (transportation, lodging and meals),

 

  (m) Country Club membership.

 

  (n) Season tickets for sporting events.

4. Competition.

The Employee agrees to not compete with the Corporation.

 

3



--------------------------------------------------------------------------------

5. Insurance Benefits

As additional compensation to the Employee for services performed before the
Employee’s retirement, the Corporation shall continue to pay for and provide to
the Employee and his wife, for so long as either of them shall live, major
medical and hospitalization insurance benefits of equal coverage and
substantially similar to those major medical and hospitalization insurance
benefits paid for and provided to senior executives of the Corporation. The
Corporation and the Employee hereby agree that said lifetime insurance coverage
is in the nature of supplemental income to the Employee, without any additional
services from the Employee to the Corporation.

6. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration conducted by
and in accordance with the rules then in existence of the American Arbitration
Association. Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.

7. Liability Insurance Coverage. The Corporation shall provide coverage to and
for the Employee, as a named insured, under any Architects/Engineers
Professional Liability, General Liability, and Directors and Officers Liability
Insurance policies maintained by the Corporation. Said coverage provided to the
Employee shall be coextensive with coverage to the Corporation both as to amount
and description of services covered. The term and length of coverage under said
policy shall extend to liability as a result of services performed by the
Employee pursuant to this Agreement. The Corporation shall pay all deductible or
first tier costs of any claim made against the Employee.

 

4



--------------------------------------------------------------------------------

8. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Florida (without regard to the conflicts of
laws thereof). All lawsuits and other proceedings related to this Agreement or
the transactions herein described shall be commenced and held in Miami-Dade
County, Florida and the Employee waives all rights to object to the laying of
venue in such jurisdiction. In the event of any litigation or arbitration
arising by virtue of this Agreement, the prevailing party shall be entitled to
an award of all court costs, litigation and arbitration expenses and attorneys’
fees at both trial and appellate levels.

9. Notices. Any notice, payment, demand or communication required or permitted
to be given by any provision of this Agreement shall be in writing and shall be
deemed to have been delivered and given for all purposes, if delivered
personally to the party or to an officer of the party to whom the same is
directed, or, whether or not the same is actually received, if sent by
registered or certified mail, postage and charges prepaid, properly addressed to
the addressee’s last known address.

10. Claims Procedure. In the event Employee (or Beneficiary) does not receive a
distribution of benefits to which he or she believes he or she is entitled, he
or she may present a claim to the Board of Directors of the Corporation. The
claim for benefits must be in writing and addressed to the Corporation. If the
claim for benefits is denied, the Corporation shall notify the Employee (or
Beneficiary) of the basis for the denial, any additional material or information
necessary for the Employee (or Beneficiary) to perfect his or her claim, and the
steps which the Employee (or Beneficiary) must take to have the claim for
benefits reviewed.

 

5



--------------------------------------------------------------------------------

If a claim for benefits has been denied, Employee (or Beneficiary) may file a
written request for a review of his or her claim by the Board of Directors. The
decision of the Board of Directors shall be made within sixty (60) days after
receipt of a request for review and shall be communicated in writing to the
claimant. Such written notice shall set forth the basis for the Board of
Directors’ decision. If there are special circumstances (such as the need for a
hearing) which require an extension of time for completing the review, the Board
of Directors’ decision shall be rendered not later than one hundred twenty
(120) days after receipt of a request for a review.

11. Integrated Agreement. This Agreement constitutes the entire understanding
and agreement among the parties hereto with respect to the subject matter
hereof, and there are no agreements, understandings, restrictions,
representations or warranties among the parties other than those set forth
herein.

12. No Oral Modification. No modification or waiver of this Agreement or any
part hereof shall be valid or effective unless in writing and signed by the
party or parties sought to be charged therewith. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any breach or
condition of this Agreement or of any other subsequent breach or condition,
whether of like or different nature.

13. Binding Effect. This Agreement is binding upon and shall inure to the
benefit of the Corporation, its representatives, successors and assigns, and to
the Employee, heirs and personal representatives and his designated
beneficiaries. The Corporation and the Employee agree to execute any instruments
and to perform any acts which are or may become necessary to effectuate this
Agreement and to fulfill its terms.

 

6



--------------------------------------------------------------------------------

14. Paragraph Captions. Paragraph and other captions contained in this Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

IN WITNESS WHEREOF, the respective Corporation has caused this Agreement to be
executed by its duly authorized officer and the Employee has hereunto set his
hand and seal as of the date first above written.

 

ATTEST     POST, BUCKLEY, SCHUH & JERNIGAN, INC. By  

/s/ Becky S. Schaffer

    By  

/s/ Richard A. Wickett

  Becky S. Schaffer       Richard A. Wickett   Assistant Secretary       Senior
Executive Vice President         Chief Financial Officer ATTEST     THE PBSJ
CORPORATION By  

/s/ Becky S. Schaffer

    By  

/s/ H. Michael Dye

  Becky S. Schaffer       H. Michael Dye   Assistant Secretary      
Chairman/Chief Executive Officer WITNESS     EMPLOYEE

/s/ Elizabeth A. Rufo

   

/s/ William W. Randolph

Elizabeth A. Rufo     William W. Randolph

 

7